United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2232
                                    ___________

Thomas A. Braun,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Northern District of Iowa.
Larry Best; Casey Snyder; Kevin      *
Clefisch,                            * [UNPUBLISHED]
             Appellees.              *
                                ___________

                           Submitted: October 7, 1998
                               Filed: November 3, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Thomas A. Braun appeals from the district court&s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 suit with related state claims, arising from his arrest
for speeding and failing to yield to an emergency vehicle. Having carefully reviewed
the record and the parties& submissions, we conclude that the judgment of the district
court is correct for the reasons set forth in its orders. See 8th Cir. R. 47B.




      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
Accordingly, we affirm the judgment of the district court.

A true copy.

      Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-